Citation Nr: 0511833	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  03 21-783	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1967 to 
October 1969.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for service connection for 
peripheral neuropathy due to herbicide exposure.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2004).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a)(6)(iii) (2004).  

In certain circumstances, presumptive service connection is 
available for acute and subacute peripheral neuropathy due to 
herbicide exposure.  38 C.F.R. § 3.309(e) (2004).  The term 
"acute and subacute" is defined by in Note 2 of this 
regulation as "transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  Id. at 
Note 2.  Furthermore, in order to be entitled to presumptive 
service connection for acute and subacute peripheral 
neuropathy, the disability must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2004). 

Here, the RO denied presumptive service connection for the 
veteran's peripheral neuropathy because the disability was 
not "acute" or "subacute" - meaning it did not appear 
within weeks or months of exposure and then resolve itself 
within two years of onset.  Nor did it manifest to a degree 
of 10 percent within a year after exposure.  Rather, the 
evidence of record thus far indicates the veteran first began 
experiencing symptoms of numbness and tingling in his hands 
and feet in the early part of 2000 - over 30 years after 
separation from military service.  The Board notes that he 
submitted treatment notes from Canandaigua Medical Group from 
September 1974 to January 1984, but these records are outside 
the 1-year presumptive period and do not indicate a clear 
diagnosis of peripheral neuropathy.  So the RO was correct in 
denying presumptive service connection.

But, the veteran may still be entitled to direct service 
connection if he can establish that his current disability 
has a relationship with an injury or disease or some other 
manifestation of the disability during service.  Cf. Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) (veteran 
filing claim under Radiation Compensation Act may establish 
service connection presumptively or by showing disease was 
incurred during or aggravated by service).  This means the 
veteran may show that exposure to Agent Orange actually 
caused his peripheral neuropathy.  Actual causation carries 
a difficult burden of proof, Combee, 34 F.3d at 1043, 
but the veteran should have the benefit of a VA examiner's 
review of all pertinent medical records to assist him in 
trying to establish such causation.  See, too, Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  It need not be shown 
that the disability was present or diagnosed during service, 
however, but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty or, in this 
case, exposure to herbicides.  38 C.F.R. § 3.303(d) (2004); 
Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  

As mentioned, by virtue of his military service in Vietnam, 
it is presumed the veteran was exposed to an herbicide agent.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2004).  He has also 
established that he currently has peripheral neuropathy of 
unknown etiology.  What is unclear in this case, especially 
given the 30 years between his military service and the 
manifestation of the disability, is whether his current 
diagnosis of peripheral neuropathy is at least as likely as 
not (50 percent probability or greater) related to herbicide 
exposure during military service.  A medical examination and 
opinion are needed to make this important determination.  
See 38 C.F.R. § 3.159(c)(4) (2004) (The Veterans Claims 
Assistance Act (VCAA) requires that VA provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim).

In addition, the veteran has stated that he has been treated 
for peripheral neuropathy at the VA Medical Center (VAMC) in 
Canandaigua, New York.  (See VA Form 119 dated in September 
2001).  Indeed, he even submitted a March 2001 letter from 
Dr. Sharma at the VAMC indicating the veteran had been 
diagnosed with peripheral neuropathy and placed on the Agent 
Orange Registry.  But, apparently, the RO made no attempt to 
obtain these treatment records.  

The VCAA obligates VA to assist claimants in obtaining 
records in the custody of a Federal department or agency.  38 
C.F.R. § 3.159(c)(2) (2004).  With regard to records in the 
custody of a Federal department or agency, VA must make as 
many requests as are necessary to obtain the relevant 
records, until and unless it determines further requests 
would be futile.  38 C.F.R. § 3.159(c)(2) (2004).  
Furthermore, VA is deemed to have constructive notice of the 
existence of any evidence, including treatment records, in 
the custody of a VA facility.  Bell v. Derwinski, 2 Vet. App. 
611, 612 (1992).  In this case, the RO has not complied with 
the VCAA and its implementing regulations, and a remand is 
required to obtain any relevant VA treatment records that may 
exist.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain all relevant records of VA 
treatment or evaluation of the veteran 
since his discharge in 1969, which are 
not already on file.  This includes 
records from the VAMC in Canandaigua, New 
York.

2.  Schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the etiology 
of his peripheral neuropathy.  The 
examiner is specifically asked to express 
an opinion as to whether this condition 
is at least as likely as not (i.e., 50 
percent probability or greater) related 
to his military service - and, in 
particular, exposure to herbicides such 
as Agent Orange.  Pursuant to 38 C.F.R. § 
3.307(a)(6)(iii), the examiner is asked 
to assume the veteran was exposed to an 
herbicide agent during his service in the 
Republic of Vietnam.

If no opinion can be rendered, please 
explain why this not possible.

The claims folder and a copy of this 
remand must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.  The examiner 
is asked to note that he or she has 
reviewed the claims folder.  All 
necessary testing should be done, and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  



3.  Review the claims file.  If any 
development is incomplete, including if 
any of the examination report does not 
contain sufficient information to respond 
to the question posed, take corrective 
action before readjudication.  38 C.F.R. 
§ 4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

4.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If it is not granted to his 
satisfaction, prepare a supplemental 
statement of the case (SSOC) and send it 
to him and his representative.  Give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

